DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aruga et al. (US 2016/0261905) describes that information in the priority information 324 may be configured to be changeable by the user of the video display system 1000. For example, values stored in the device name and values stored in the predetermined priority level may be changeable by the user of the video display system 1000. As means for the change, for example, the user may cause the image display unit 20 of the HMD 100 to display the priority information 324 to make it possible to edit the priority information 324 using the control unit 10 of the HMD 100 ([0116]).


Reasons for Allowance
Claims 1-4, 6-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-4, 6-14 and 16-20, the arguments presented on page 11-14 of the remarks with respect to the limitation “detecting a user input signal for configuring first priority information of the first virtual object, and in response to receiving the user input signal for selecting the first virtual object, displaying the first priority information of the selected first virtual object” are considered as reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455. The examiner can normally be reached Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JWALANT AMIN/Primary Examiner, Art Unit 2612